 FARMER'S PRIDE, INC.Farmer's Pride, Inc. and Local 876, Retail StoreEmployees Union, United Food and CommercialWorkers International Union, AFL-CIO-CLC.Cases 7-CA-18126 and 7-CA-18214June 24, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn January 21, 1982, Administrative Law JudgeMichael O.' Miller issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Laws Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMEN T Of THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard before me in Detroit, Michigan, on July15, 16, and 17. 1981, pursuant to unfair labor practicecharges filed by Local 876, Retail Store EmployeesUnion, United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC, herein called the Union,on August 13 (Case 7-CA-18126) and September 5, 1980(Case 7-CA-18214), and an order consolidating casesand complaint and notice of hearing issued on behalf ofthe General Counsei of the National Labor RelationsBoard, herein called the Board, by the Regional Directorfor Region 7 on September 30, 1980. The complaint wasamended on November 3, 1980, and at hearing. Thecomplaint alleges that Farmer's Pride, Inc., herein called262 NLRB No. 51Respondent, violated Section 8(a)(1) and (3) of the Actand seeks, inter alia, a bargaining order remedy. Re-spondent's timely filed answers deny the substantive alle-gations of the complaint.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. Respondent's brief and the oral arguments of boththe General Counsel and Respondent have been carefullyconsidered. Based on the entire record,' including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is a Michigan corporation engaged in theretail sale of produce, meat, and related products in De-troit, Michigan. Jurisdiction is not in dispute. Respondentannually derives gross revenues in excess of $500,000from its retail business operations and annually receivesgoods and materials valued in excess of $50,000 directlyfrom points located outside the State of Michigan. Thecomplaint alleges, Respondent admits, and I find andconclude that Respondent is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The complaint alleges, Respondent admits, and I findand conclude that the Union is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.II. THE ALLEGED UNFAIR I ABOR PRACTICESA. Background-- Union ActivityThe events involved in this litigation occurred duringthe summer of 1980.2 Farmer's Pride is owned by JoeShaya, Karl Meister, and Eric Meister. About December1979, Shaya opened a second produce market. CherryHill, located about 6 miles from the Farmer's Pride store.It appears from the record herein, particularly the testi-mony of Karl and Eric Meister, that the Meisters did notbecome part owners of the Cherry Hill store until some-time subsequent to August.The Farmer's Pride store was managed basically bythe Meister brothers; one would work an early shift fromthe store's opening, and the other would work a lateshift until closing. Shaya, it appears, was not directly in-volved in the supervision of the employees at Farmer'sPride. His basic responsibility was at the Cherry Hillstore. Shaya visited the Farmer's Pride store only two orthree times a week and was not personally familiar withits employees. Respondent stipulated that Shaya, Karl,and Eric were supervisors for Respondent and its agentswithin the meaning of Section 2(11) of the Act.I Respondent's unopposed motion to correct the official transcript ishereby granted.t All dates hereinafter are in 1980 unless otherwise specified.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union activity began with discussions between em-ployees Elizabeth Silverthorn and Darlene Butcheraround July 10. Each of them called the union office.Silverthorn arranged for an organizational meeting to beheld at her home following work on July 14.3The meet-ing began in the late evening hours and was attended byapproximately 12 employees in addition to Silverthornand Union Business Agent Vance Palmer. Authorizationcards were distributed and explained to and signed by 13employees. Subsequently, Silverthorn received signed au-thorization cards from five additional employees, cardswhich were signed either at her home or at work. Butch-er secured the signatures of three more employees whileat work. In all, 21 cards were turned over to Palmer.4On July 21, Palmer and another union representativewent to Respondent's store carrying a letter assertingthat the Union represented a majority of Respondent'semployees and requesting recognition based on that as-sertion. They met with Karl and Eric Meister and, ap-parently ignorant of the fact that the Meisters were partowners, asked for Shaya or another individual who hadpreviously been involved in Respondent's ownership.Karl Meister told Palmer that Shaya was not there.Palmer attempted to give Karl the letter; Karl would nottake it." Palmer left it, unread, with someone in thestore. Upon leaving the store, Palmer went to the lawoffice of John J. Mallon, Respondent's attorney in thislitigation. He did so, he testified, because lie believed(but was not entirely sure) that Karl had told him thatMallon was Farmer's Pride's attorney. A copy of thedemand letter was left in Mallon's office.6On leaving attorney Mallon's office, the agents wentto the Board's Regional Office where they filed a repre-sentation petition, Case 7-RC-15992, seeking an electionamong Respondent's employees in the following admit-tedly appropriate collective-bargaining unit:All full-time and regular part-time employees of theEmployer's store located at 19848 Joy Road, De-troit, Michigan, excluding the store manager, assist-ant store manager, and supervisors and guards3 Silverthorn incorrectly referred to July 14 as having fallen on aSunday; the calendar reveals that July 14 was a Monday.4 The employees received a two-part card with instructions to read,separate, and retain the upper half. That portion of the card explained inclear and simple terms the purpose to which the card would be put; i.e.,that the Union would seek recognition from the Employer based on ashowing to an impartial person that a majority of the employees hadsigned the cards and that, if its request for a card check were rejected,the Union would petition the Board for an election. There was no evi-dence that any of the employees were told anything inconsistent with theinformation contained on these cards. Some of the cards were misdatedby the signers and one was undated but the record is clear that all weresigned during the week prior to the filing of the petition on July 21.6 Karl Meister's testimony essentially corroborates that of Palmer. Hetestified that Palmer "tried to hand me a piece of paper," thereby imply-ing that he had refused to accept it.6 Respondent testified that attorney Mallon had not been retained untilat least a week after this July 21 meeting. Attorney Mallon representedthat his files showed no copy of the demand letter and further represent-ed (both without taking the stand) that his office was known by manypeople as frequently representing the retail store owners of Shaya'sethnic background. The alleged letter demanding recognition was neveroffered into evidence.within the meaning of the National Labor RelationsAct. 7Pursuant to this petition, an election was scheduled forSeptember 19. It was never held.Karl and Eric Meister contend that this visit fromPalmer was their first knowledge of the union activityamong their employees. Shaya, who left on vacation onJuly 19, contends that he was not informed of the unionactivity until he received a telephone call from KarlMeister on July 23, upon Meister's receipt of the repre-sentation petition.A second union meeting was held at Silverthorn'shome on July 24.B. Respondent's Transfer of EmployeesOn July 18, Joe Shaya came to the Farmer's Pridestore and asked Karl Meister for the loan of two experi-enced employees, one for the delicatessen and one towork the floor, for a period of 2 weeks. He explainedthat he had recently lost two employees and was himselfleaving on a vacation of 10 days to 2 weeks. Shaya toldKarl that he was willing to pay them more than theywere presently making as an inducement. Karl repliedthat it would be difficult but he would find Shaya acouple of employees. He recommended Dan Schwab andDarlene Butcher. Both of these employees had soughtwage increases from Karl and were thus known to himto be interested in earning some additional money. Bothwere among Respondent's more experienced employees.Shaya then approached both Butcher and Schwab. Hetold Butcher that he needed an experienced person towork in the deli and that he would compensate her forthe extra driving and reward her if she did a good job.Shaya asked Butcher to watch out for stealing by em-ployees and customers and to tell him what had beengoing on when he returned. As Butcher recalled the con-;versation, Shaya promised her $50 for each employee shecaught stealing from Cherry Hill. She agreed to acceptthe transfer on the condition that she be out of that storeprior to any action being taken against anyone she hadreported.sShaya's conversation with Schwab was essen-tially the same. He promised to raise Schwab's pay to $4a hour in addition to offering him a $50 bonus for infor-mation on employee theft. Both Butcher and Schwabwere told that the transfer to Cherry Hill would only befor 2 weeks while Shaya was out of town.Butcher and Schwab reported to work at the CherryHill store on July 19. The work to which they were as-signed was essentially identical to the work they hadbeen performing at Farmer's Pride. During his short stintat Cherry Hill, Schwab visited the Farmer's Pride storeregularly. He told Karl that he liked working at CherryHill particularly because he finished work early. He alsoreported to Karl that he did not believe that the employ-ees were as well trained there as they were at Farmer's7 The payroll journal for the week ending July 20 contains the namesof 27 employees, 4 admitted supervisors, and I individual, Nowakowski,whose status was in dispute.s Shaya did not contradict this testimony.416 FARMER'S PRIDE, INC.Pride. Both he and Butcher criticized the operation ofthe Cherry Hill store in their conversations with Karl.Schwab soon began to experience problems with otherCherry Hill employees, problems which may have beenof his own creation. He had an argument with onefemale employee, which that employee interpreted astheatening to her; she told some of her fellow employeesabout it. Another employee heard that Schwab had ac-cused him of smoking marijuana in the store's cooler andconfronted Schwab. He told Schwab that he did not likepeople spreading false rumors about him. No threatswere exchanged. On July 25, Schwab had an incident orrun-in with Richard Anusbigian, a summer employee andone of the sons of the Cherry Hill store's manager. Ac-cording to Schwab's description, Anusbigian came up tohim and held the large knife that the employees all carryand use for the trimming of vegetables against his neck.He told Schwab, "Either you tell me what you want orI'm going to cut you here ....Why are you guysdoing what you are doing here, going around telling liesand stuff ...and making it hard for other people towork here?" At this point, Butcher walked up, observedthe scene, and asked what was going on. Anusbigian toldher that they were just fooling around and walked away.As he did so, according to Schwab, he told Schwab,"Don't come back to the store because I'm going tomake it harder for you ...your days are numbered."Several minutes later, Anusbigian approached Butcherand asked her whether she was a "snitch" or "narc"9like her friend. She asked what he was talking about andAnusbigian told her, "You know, going around tellingthem that we're smoking pot, drinking beer and goofingoff and stealing." She asked whether anything like thatwas going on and he replied that her friend thoughtso.10Following this incident, Schwab and Butcher jointlydecided to leave the Cherry Hill store, punched out. andreturned to Farmer's Pride. They told Karl Meister ofthe knife incident' and Karl referred them to Shaya.who had been called back from his vacation. Schwaband Butcher then told Shaya of the incident and refusedto return to work at Cherry Hill, at least in the absenceof some additional support from other Farmer's Prideemployees. Shaya indicated his disbelief of their versionof the incident and told Schwab that he could not affordto send any additional people to back them up. They re-fused to go back to Cherry Hill, giving as their reasonstheir fear of bodily harm and the objections of Butcher's9 "Narc" is a street expression for a police agent or informer engagingin surveillance regarding the sale or use of narcotic substances.'0 Richard Anusbigian acknowledged that he had a confrontation withSchwab concerning statements made by Schwab about marijuana smok-ing and employees throwing things out. He admitted that he may haveasked Schwab whether he was a "narc" but denied threatening Schwabwith a knife or telling him anything like "your days are numbered." Inthis regard, he did admit that he carried a knife for use in his work andmay have gestured with it or pointed it in Schwab's direction. He did notsee Butcher during this confrontation and had no recollection of speakingto her on that day. In view of the extent to which Anusbigian's recollec-tion corroborates that of Schwab, I deem it unnecessary to resolve any ofthe relatively minor credibility conflicts existing between them. I creditButcher's recollection of her conversation with Anusbigian.II Karl Meister described them as appearing "a little upset about thematter" at that time.husband and Schwab's parents. Shaya asked each ofthem, in essence, whether they had to obey the direc-tions of spouse or parent. He refused to permit them toreturn to work at Farmer's Pride until they had eachcompleted the 2-week employment obligation at CherryHill. Their requests to return and Shaya's rejection ofthose requests until they worked another week at CherryHill were repeated in telephone conversations severaltimes after July 25. Shaya's version of these conversa-tions differs only slightly. He stated that he assured eachof them that he would take care of the problems and thatthere was no danger and he told Butcher that he wasstill on vacation. He said she could return to Farmer'sPride when that vacation was concluded. He acknowl-edged that both Butcher and Schwab were experiencedand competent employees and that such employees wereneeded at both stores. His only reason for not permittingthem to return to the Farmer's Pride store, he testified,was his desire that they complete their second week ofemployment at Cherry Hill.In the week following the knife incident, Schwab andButcher asked Karl Meister if they could come back towork at Farmer's Pride. He told them that he had no ob-jection but that they would have to clear their returnwith Shaya.About July 30, Shaya asked Karl Meister for twomore experienced employees, saying that he was stillshorthanded and needed them for another week or twoto help him get through the busy weeks of the summer.Karl recommended Peggy Nowakowski and ElizabethSilverthorn, both of whom were experienced workersbut those whom Karl felt he could spare. As indicatedabove, Silverthorn had been at the center of the unionorganization campaign, making the initial contact withthe Union, holding two meetings at her home, and solic-iting employees to sign authorization cards at her homeand at work. Nowakowski was, around that time. roman-tically linked to Karl Meister (she ultimately becameMrs. Meister) and occupied a position within the Farm-er's Pride store which the General Counsel contends wassupervisory.12Nowakowski had been on vacation some-time during the week preceding July 21, returning towork on that day, and had not been involved in any ofthe union activity.Shaya then asked Silverthorn "if she would like to goto [Cherry Hill] because [he was] short of help and [he]heard that she had the experience." Silverthorn toldShaya that she would have to talk with her husband firstand, it appears, mentioned that she had a transportationproblem in getting to and from the Cherry Hill store.13Shaya then "asked [Nowakowski] if she could do me apersonal favor and go [to Cherry Hill] because I needthe help." He told her that it would be for a week ortwo and she agreed. She also agreed to provide transpor-tation to and from Farmer's Pride for Silverthorn.is In view of my resolution of the credibility issues concerning state-ments attributed to Nowakowski, I deem it unnecessary to resolve the su-pervisory issue."l Silverthorn testified that she also tried to tell Shaya about her needto be near her children, which need was satisified while working atFarmer's Pnde, but Shaya cut short her attempt to describe these prob-lems.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after their first conversation, Silverthorn wentback to Shaya and told him that she did not think thather husband would agree to her going to Cherry Hill.Shaya "told her we didn't hire her husband, we hiredher. And she got to go."'4Silverthorn asked whethershe was terminated and Shaya told her, "No, you just goto Cherry Hill and spend two weeks and come back."In the 15- or 20-minute period between her first andsecond conversation with Shaya on July 30, Silverthornclaims to have spoken with Nowakowski. Nowakowski,she said, asked her why she was so upset. Silverthorntold Nowakowski of her conversation with Shaya andsaid that she thought it was unfair. Nowakowski told her"that she didn't understand all her friends there becausethey all knew about trying to get a union in" and kept itfrom her. Nowakowski allegedly stated her surmise thatthe employees feared she would tell Karl. She protestedthat she would not have done so. She allegedly told Sil-verthorn that while she had been on vacation (in theweek prior to July 21) Karl had called her and askedwhether she knew anything about a union. She then al-legedly related to Silverthorn that "Karl had told herthat Joe [Shaya] had told him the reason he wanted Dee[Butcher], Silverthorn and Dan [Schwab] out of the storewas because he felt that we started the union businessand with us out of the way, all these other kids wouldfall apart. And she [Nowakowski] said that she hoped wegot it in." Nowakowski allegedly also told Silverthornthat Karl had told her that Shaya knew of every unionmeeting, where it was held and who was there. Nowa-kowski denied making any of the foregoing statements toSilverthorn. She also denied having had any conversa-tion with Karl concerning the union activity while shewas on vacation and denied that Karl could have calledher during that period, claiming he did not know whereshe was. In this, Nowakowski's testimony is corroborat-ed by that of Karl Meister. Considering all of the forego-ing, I am inclined to credit Nowakowski's denials. Sil-verthorn had been quite firm in her testimony that thisconversation occurred between her first and second con-versation with Shaya but it is not logical that it wouldhave occurred at that time; Shaya had not mandated hertransfer to Cherry Hill in their first conversation andthus there was little, if any, reason for Silverthorn toappear upset and deem herself unfairly treated at thatpoint in time. Moreover, Silverthorn testified that Dar-lene Butcher heard this conversation and commented onit to her. She was confused or in error about whetherButcher was working at the time. Butcher was not em-ployed by Farmer's Pride on August 30 but, accordingto Butcher's testimony, was in the store on that day andsaw Nowakowski and Silverthorn in conversation. Shedid not hear what was said in that conversation and thuscould not have indicated to Silverthorn that she heardthe conversation.14 Silverthorn recalled explaining that her husband would object toher being transferred to a more distant store without having her owntransportation because of her need to be able to come back to her chil-dren if anything happened. She further recalled Shaya telling her that hehad the right to transfer her and that she could listen to her husbandwhen her husband signed her paycheck. The differences in the testimonygiven by Shaya and Silverthorn are not so great as to require a resolutionof credibility.C. Alleged Interference, Restraint, and Coercion-Other Evidence of Alleged Knowledge and AnimusSometime between the first (July 14) and the second(July 24) union meetings, Karl Meister had a brief con-versation with one of Respondent's truckdrivers, BillLewton, which was overheard by Elizabeth Silverthorn.Karl Meister recalled this conversation as having oc-curred subsequent to Union Business Agent Palmer'svisit to the store on July 21. According to Karl's versionof this conversation, which I credit because of thecandor reflected therein and because Silverthorn admit-tedly only heard a portion of the conversation, Lewtoninitiated the conversation by stating that the employeeswere organizing and trying to get an election. He askedhow Karl felt about it and Karl replied that it was up tothe employees, that he "really didn't like it but therewasn't much [he] could do about it if that's what theywanted." Karl Meister denied asking Lewton questionsabout the union or union elections and he denied makingthe statement attributed to him by Silverthorn that man-agement was "trying to be nice guys ... ."'Elizabeth Silverthorn testified in regard to a conversa-tion she allegedly held with Eric Meister on July 24,prior to the second union meeting. She claimed that EricMeister asked her, in that converation, "Elizabeth,what's this I hear about a union?" To her response thatshe did not know what he was talking about, Eric alleg-edly called her a "damn liar" and "fucking liar" and saidthat she "better hope that the union got in because if itdidn't [she] would be out of a job." Then, to her state-ment that he had better have a good reason to fire her,he allegedly stated, "There's other ways of getting rid ofyou." Eric Meister credibly denied discussing the Unionwith Silverthorn on July 24 or at any other time. He spe-cifically denied calling her a liar, swearing at her, orthreatening her job security in the words she attributedto him or any others. He also denied directing obscenelanguage generally at his employees or other people andthat denial is uncontradicted. Considering Eric Meister'scredibly offered denials, the absence of any other unlaw-ful conduct attributed to him, and the inconsistencies be-tween Silverthorn's direct and cross-examination testimo-ny in such areas as the involvement of Joe Shaya in herhiring, I must conclude that the General Counsel hasfailed to sustain his burden of proving that Eric Meistereither interrogated or threatened Elizabeth Silverthornon July 24 as alleged in the complaint.Jacqueline Stodor, an employee of Farmer's Pridefrom June until September 1980, testified that in late Julyor early August Joe Shaya initiated a conversation withher wherein she was asked whether she had signed aunion card or had gone to any union meetings and whather feelings were concerning the Union. She further tes-tified that Shaya told her that he could get in trouble forasking her such questions, to which she replied that shewas aware of that fact "so [she] asked him for a raise."In a second conversation about 2 weeks later, whichStodor did not recall having participated in until she wasIS The General Counsel does not allege this conversation as a violationof the Act.418 FARMER'S PRIDE, INC.shown her affidavit on cross-examination, Stodor againasked Shaya about a raise and was told that Shaya couldnot give one to her "because it would look like bribery."Shaya, who had little recollection of Stodor as an indi-vidual, denied talking about the Union with her. As herecalled the events, Stodor introduced herself to him andtold him she needed a wage increase. When she said,"There is something going on here and I'm a neutral,"he told her that he did not want to hear anything, thathe had been advised by his atorney not to talk toanyone, and that if she needed a raise he would have todiscuss it with his attorney and Karl Meister. In this, asin the foregoing incidents, I am constrained to find thatthe General Counsel has failed to sustain his burden ofestablishing the unlawful interrogation. Stodor's testimo-ny, containing a patent attempt to utilize Shaya's alleged-ly illegal conduct to garner a wage increase, and the in-consistency, until corrected, between her testimony andher affidavit in regard to whether she had a second con-versation with Shaya, leaves me unconvinced that Sto-dor's testimony was more accurate or truthful than thatgiven by Shaya.Darlene Butcher testified that during a visit to theFarmer's Pride store on August 29, xWhile she was talkingto him about another matter, Joe Shaya asked her whyshe had "slap[ped] a lawsuit on [him]."'B She allegedlytold him that she had been advised to do so by a laywerand he told her that she would never get back into thestore by September 19 (the date on which the union elec-tion was scheduled). That, she stated, was the reasonwhy she was fighting. Shaya allegedly responded,"That's why I got rid of you, Liz and Dan. You'll neverget back in here." Shaya denied having any such conver-sation and could recall no conversation with Butcher onor about August 29. I am inclined to credit Shaya. Thecharges and the General Counsel's complaints allege anelaborate subterfuge by Respondent to eliminate threeunion adherents. The record reveals Shaya to have beenperhaps arbitrary in regard to his insistence upon em-ployees accepting transfers and completing what hedeemed to be commitments in regard to those transfers;it does not reveal him to be so naive or blatant as to con-fess discriminatory motivation to one of the alleged dis-criminatees, thereby disclosing the alleged subterfuge.Such candor is improbable. Accordingly, and notingShaya's credible denial of this conversation, I find thatthe General Counsel has failed to sustain his burden ofproving that "Respondent, by its agent Joe Shaya,threatened its employees by indicating it would fail torecall them because they gave testimony under the Act."During the hearing, the General Counsel amended thecomplaint to allege that Respondent's promise and grant-ing of bonuses or wage increases to Butcher and Schwabin return for their agreement to transfer to Cherry Hillon July 18 was for the purpose of discouraging union ac-tivities. As discussed, infra, I have concluded that Re-spondent had no knowledge of the union activity as of16 The unfair labor practice charge alleging that Butcher had been dis-criminatorily discharged was filed on August 13 and served on Respond-ent on August 15.July 18. For that reason, inter alia, I must conclude thatthis allegation must fall.17D. Conclusions in Regard to the AllegedDiscriminationThe General Counsel contends that Respondent discri-minatorily transferred union supporters Darlene Butcherand Dan Schwab and subsequently terminated them byrefusing to permit them to transfer back to the Farmer'sPride store. The evidence, I believe, fails to sustain thesecontentions. Neither of these individuals were outstand-ingly active in the Union's behalf; Schwab merely signeda card and Butcher's alleged leadership role consisted ofconversations with Silverthorn, one preliminary tele-phone contact with the Union wherein she did not evenleave her name, and three card solicitations. There is nocredited evidence to establish that Respondent knew ofthe union activity in general or the activity of Butcherand Schwab in particular prior to the transfer on July 18.The questionable referral of Palmer to attorney Mallon'soffice, even if accepted at face value, does not establishsuch knowledge. And, logic would indicate that Re-spondent, particularly Shaya, was unaware of the activi-ty among the Farmer's pride employees. Had he beenaware of that activity it is improbable that he wouldhave departed for an extended vacation on July 19.Moreover, had he been aware of the union proclivities ofButcher and Schwab, it is unlikely that he would havetransferred them from the store where those activitieswere in process to a union-free environment where theymight have been expected to engage in similar activities.Finally, in this regard, it appears that Shaya, having losttwo employees and himself leaving the store for a periodof 2 weeks, had a legitimate business reason for seekingthe temporary transfer of experienced persons to hisCherry Hill store.Similarly, I find insufficient evidence to support thecontention that Respondent discriminatorily refused topermit Butcher and Schwab to return to Farmer's Prideand discriminatorily insisted upon the transfer of Sil-verthorn to Cherry Hill. Shaya's need for these employ-ees at Cherry Hill was legitimate; indeed its legitimacywas supported, in part, by the transfer of Nowakowski tothat store when Butcher and Schwab refused to continuetheir assignment there. The record indicates, althoughsomewhat generally, that Respondent did regularly trans-fer employees between the commonly owned stores andit cannot be said that an employer's insistence upon theflexibility to engage in such transfers, particularly wheresmall complements of employees are involved, is so un-reasonable to warrant a conclusion of illegal motivation.Moreover, in order to conclude that Shaya insisted uponButcher and Schwab's completion of their temporary as-signments or on Silverthorn's acceptance of such a tem-porary transfer in order to provide an excuse to termi-nate them, one would have to conclude that he anticipat-17 Apart from the question of knowledge, there is no evidence to sup-port the contention that the promised wage increases or bonuses were in-tended to discourage union activities. Indeed, such a contention wouldappear to be inconsistent with the General Counsel's assertion that thetransfers themselves were discriminatorily motivated.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed or foresaw their refusal of his demands. Inasmuch asRichard Anusbigian, the alleged protagonist in the knifeincident, was no longer working at Cherry Hill, thus re-moving the major element of the supposed threat toButcher and Schwab, Shaya could not have anticipatedthat they would refuse to return. Neither could he haveanticipated that Silverthorn would have refused hisdemand that she transfer to Cherry Hill. Moreover, ifShaya had sought an excuse to discharge Silverthorn, itis not probable that he would have arranged transporta-tion for her to and from the Cherry Hill store. And, aswith the transfers of Butcher and Schwab, it is improb-able that Shaya would have sought to transfer Silver-thorn to Cherry Hill where she could have sown theseeds of unionism had he known that she was the leadingunion proponent in the Farmer's Pride store.The issue is not, of course, entirely one-sided. Butcher,Schwab, and Silverthorn were all experienced, compe-tent, and valuable employees at Farmer's Pride and thereis little question but that their services could have beenused there. Moreover, Shaya's treatment of them seems,as previously noted, harsh in light of their expressed ob-jections to working at Cherry Hill. His conduct, howev-er, was not so arbitrary or unreasonable as to support aconclusion of discrimination. Considering all of the fore-going, and the fact that I have found no independentviolations of Section 8(a)(1) of the Act or other evidenceof animus in regard to the employees' union activities, Imust conclude that the evidence will not support thecomplaint's allegations of 8(a)(3) discrimination. Accord-ingly, I shall recommend that these allegations be dis-missed. I sCONCLUSION OF LAWRespondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuedthe following recommended:ORDER ' 9The complaint herein is dismissed in its entirety.Is Having found no violations of Sec. 8(aXl) or (3) of the Act, thereis, a fortiori, no basis on which to consider a bargaining order remedy. Ittherefore becomes unnecessary to determine whether the Union repre-sented a majority of Respondent's employees at any relevant time.H9 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.420